Citation Nr: 0901496	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar strain with scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1983 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, inter alia, denied service 
connection for residuals of a right ankle sprain and cervical 
spine strain with degenerative joint disease, granted service 
connection and assigned an initial 20 percent disability 
rating for lumbar strain with scoliosis and granted service 
connection and assigned an initial 10 percent disability 
rating for residuals of a right clavicle fracture.  
 
In November 2008, the veteran testified at the RO before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.  The Board notes that the veteran provided 
testimony on all four issues noted above; however, he had 
perfected only the issues of entitlement to service 
connection for a cervical spine disorder and entitlement to 
an initial disability rating in excess of 20 percent for 
lumbar strain with scoliosis.  As such, the remaining issues, 
entitlement to service connection for residuals of a right 
ankle sprain and entitlement to an initial disability rating 
in excess of 10 percent for residuals of a right clavicle 
fracture, are referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The veteran has indicated that he has been seen by private 
and VA physicians for symptoms related to his neck and back.  
On remand, these records should be obtained.  

At his hearing, the veteran contended that his current 
cervical spine condition is a result of two motor vehicle 
accidents while he was in the service, and that it therefore 
should be service-connected.  The veteran has testified that 
he has had neck pain since the service.

Service treatment records reflect that in late April 1984, 
the veteran was in a motorcycle accident and was admitted to 
the hospital for approximately a week. Records reflect that 
he fell from his motorcycle and that his motorcycle then fell 
on him.  He complained of pain in his right shoulder.  His 
diagnosis was a fractured right clavicle and multiple 
abrasions and contusions.  January 1987 service treatment 
records show that the veteran was in a motor vehicle accident 
when his brakes failed and he hit another car and the median.  
The veteran indicated that he hit his chest and head on the 
steering wheel.  He was diagnosed with a concussion.  His 
neck was tender and he was given a soft cervical collar for a 
brief period.  He complained of neck pain and headaches.  The 
veteran's separation Reports of Medical History and 
Examination do not reflect treatment for or diagnosis of a 
cervical spine problem.  

Private medical records from October 2002 reflect that the 
veteran reported having neck problems since his 1985 in-
service motorcycle accident.  Upon examination, his upper 
neck was very tight and was tender to pressure on the left 
side.  The examiner noted that he had a chronic problem and 
that chiropractic treatment would likely help with the pain.  
Private physical therapy records throughout April 2004 show 
that the veteran complained of neck pain.  

A November 2004 VA examination report reflects the diagnosis 
of cervical strain and degenerative joint disease of the 
cervical spine. The VA examiner did not provide a nexus 
opinion as to whether the veteran's current cervical spine 
condition is related to service.

A private January 2005 magnetic resonance imaging (MRI) study 
revealed a reversal of the upper cervical spine lordosis 
possible due to muscle spasm and degenerative changes with 
dorsal spurring greater along the left side at C4-5 and C5-6.  

A June 2008 VA MRI revealed a mild straightening of the 
normal cervical lordosis at the C4 through C5 region, a 
moderate disc/osteophyte complex at C4-5 and a large 
disc/osteophyte complex at C5-6.  

On remand, the veteran should be afforded a VA examination to 
determine whether the veteran's current cervical spine 
condition is related to his in-service motorcycle and motor 
vehicle accidents and whether his cervical spine arthritis 
manifested within one year of discharge from service. 

In addition, after receipt of any additional treatment 
records, the veteran should also be afforded a VA examination 
to determine the current nature and severity of his service-
connected lumbar strain with scoliosis.  The veteran's spine 
examination report should include an evaluation of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements, and 
weakened movement, excess fatigability and incoordination.  
38 C.F.R. § 4.45 (2007), See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The veteran has indicated that he has 
pain which radiates into his right leg.  The examiner should 
note any neurological impairment that is associated with the 
veteran's service-connected spine disability.

Because the veteran's appeal regarding his lumbar spine 
condition arises from an initial rating decision, which 
established service connection and assigned an initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, consideration should be 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found, for the relevant appeals period. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his cervical and 
lumbar spine disorders.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

2.  The AOJ should make arrangements for 
the veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine whether the 
veteran's cervical spine disorder is a 
result of any incident in service or 
began to manifest during service and to 
determine the current nature and severity 
of his service-connected lumbar spine 
disability.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's cervical 
spine condition is a result of any 
incident in service, to include the in-
service motor cycle and motor vehicle 
accidents, began to manifest during 
service or is etiologically related to 
the veteran's active duty service in any 
way, and (2) whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's cervical 
spine arthritis manifested within one 
year of his discharge from active duty, 
and (3) the current status of the 
veteran's cervical spine condition.  If 
the etiologies of the diagnosed disorders 
are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. 

Next, the orthopedic examiner is to 
assess the nature and severity of the 
veteran's lumbar spine disability in 
accordance with the latest AMIE worksheet 
for rating disabilities of the spine.  
All indicated tests and studies, to 
include range of motion and X-rays, 
should be undertaken.  The examiner 
should also provide an opinion as to 
combined duration of incapacitating 
episodes (defined as a period of acute 
signs and symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician), measured in weeks of 
incapacitation per year and an opinion as 
to the veteran's limitation of motion due 
to his back pain.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examiner must indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

Finally, the orthopedic examiner should 
indicate whether the veteran has any 
neurological conditions related to the 
veteran's service-connected spine 
disability.  The Diagnostic Codes 
applicable to nerve impairment 
distinguish the types of paralysis--
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify any neurological 
impairment associated with the veteran's 
spine disability, distinguishing among 
the categories and using the results of 
all pertinent testing of record.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, taking into account the holdings 
in Fenderson and DeLuca, supra regarding 
the rating of the spine.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




